UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File No. 1-15973 NORTHWEST NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Oregon 93-0256722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 N.W. Second Avenue, Portland, Oregon 97209 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(503) 226-4211 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ X ] AtJuly 29, 2011, 26,674,187 shares of the registrant’s Common Stock (the only class of Common Stock) were outstanding. NORTHWEST NATURAL GAS COMPANY For the Quarterly Period Ended June 30, 2011 PART I.FINANCIAL INFORMATION Page Number Forward-Looking Statements 1 Item 1. Consolidated Financial Statements: Consolidated Statements of Income for the three and six months ended June 30, 2011 and 2010 2 Consolidated Balance Sheets at June 30, 2011 and 2010 and December 31, 2010 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II.OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 46 Signature 47 Table of Contents Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by words such as “anticipates,” “intends,” “plans,” “seeks,” “believes,” “estimates,” “expects” and similar references to future periods. Examples of forward-looking statements include, but are not limited to, statements regarding the following: · plans; · objectives; · goals; · strategies; · future events or performance; · trends; · cyclicality; · earnings and dividends; · growth; · customer rates; · commodity costs; · operational performance and costs; · liquidity and financial positions; · project development and expansion; · competition; · storage levels, and values; · procurement, development and production levels of gas supplies and reserves; · liquefied natural gas; · estimated expenditures and investments; · costs of compliance; · credit exposures; · potential efficiencies; · impacts of laws, rules and regulations; · tax liabilities or refunds; · outcomes and effects of litigation, regulatory actions, and other administrative matters; · projected status and obligations under retirement plans; · adequacy of, and shift in mix of, gas supplies; · approval and adequacy of regulatory deferrals; and · costs and recovery related to environmental, regulatory, litigation and insurance. Forward-looking statements are based on our current expectations and assumptions regarding our business, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks, and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by the forward-looking statements. We therefore caution you against relying on any of these forward-looking statements. They are neither statements of historical fact nor guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements are discussed in our 2010 Annual Report on Form 10-K, Part I, Item 1A. “Risk Factors” and Part II, Item 7. and Item 7A., “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Quantitative and Qualitative Disclosures about Market Risk,” and in Part I, Items 2 and 3, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Quantitative and Qualitative Disclosures About Market Risk,” and Part II, Item 1A, “Risk Factors,” herein. Any forward-looking statement made by us in this report speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. 1 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Operating revenues: Gross operating revenues $ Less: Cost of sales Revenue taxes Net operating revenues Operating expenses: Operations and maintenance General taxes Depreciation and amortization Total operating expenses Income from operations Other income and expense - net Interest expense - net Income before income taxes Income tax expense Net income $ Average common shares outstanding: Basic Diluted Earnings per share of common stock: Basic $ Diluted $ Dividends declared per share of common stock $ See Notes to Consolidated Financial Statements. 2 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Assets: Current assets: Cash and cash equivalents $ $ $ Restricted cash Accounts receivable Accrued unbilled revenue Allowance for uncollectible accounts ) ) ) Regulatory assets Derivative instruments Inventories: Gas Materials and supplies Gas reserves - - Income taxes receivable - Other current assets Total current assets Non-current assets: Property, plant and equipment Less: Accumulated depreciation Total property, plant and equipment - net Gas reserves - - Regulatory assets Derivative instruments Other investments Other non-current assets Total non-current assets Total assets $ $ $ See Notes to Consolidated Financial Statements. 3 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Capitalization and liabilities: Capitalization: Common stock - no par value; authorized 100,000 shares; issued and outstanding 26,673, 26,576, and 26,668 at June 30, 2011 and 2010 and December 31, 2010, respectively $ $ $ Retained earnings Accumulated other comprehensive income (loss) Total common stock equity Long-term debt Total capitalization Current liabilities: Short-term debt Current maturities of long-term debt Accounts payable Taxes accrued Interest accrued Regulatory liabilities Derivative instruments Other current liabilities Total current liabilities Deferred credits and other non-current liabilities: Deferred tax liabilities Regulatory liabilities Pension and other postretirement benefit liabilities Derivative instruments Other non-current liabilities Total deferred credits and other non-current liabilities Commitments and contingencies (see Note 14) - - - Total capitalization and liabilities $ $ $ See Notes to Consolidated Financial Statements. 4 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Thousands Operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Undistributed (earnings) losses from equity investments ) Non-cash expenses related to qualified defined benefit pension plans Contributions to qualified defined benefit pension plans ) ) Deferred environmental expenditures ) ) Other ) ) Changes in assets and liabilities: Receivables Inventories Taxes accrued ) Accounts payable ) ) Interest accrued ) ) Deferred gas costs ) Deferred tax liabilities Other - net ) Cash provided by operating activities Investing activities: Capital expenditures ) ) Utility gas reserves ) - Restricted cash (1 ) Other 68 Cash used in investing activities ) ) Financing activities: Common stock issued (purchased) - net, including common stock expense ) Long-term debt retired ) - Change in short-term debt ) Cash dividend payments on common stock ) ) Other Cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See Notes to Consolidated Financial Statements. 5 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Principles of Consolidation The accompanying consolidated financial statements represent the consolidation of Northwest Natural Gas Company (NW Natural) and all companies that we directly or indirectly control, either through majority ownership or otherwise.Our direct and indirect wholly-owned subsidiaries include Gill Ranch Storage, LLC (Gill Ranch), NW Natural Energy, LLC (NWN Energy), NW Natural Gas Storage, LLC (NWN Gas Storage), and NNG Financial Corporation (NNG Financial).Investments in corporate joint ventures and partnerships that we do not directly or indirectly control, and for which we are not the primary beneficiary, are accounted for under the equity method or the cost method, which includes NWN Energy’s investment in Palomar Gas Holdings, LLC (PGH).NW Natural and its affiliated companies are collectively referred to herein as “NW Natural.”The consolidated financial statements are presented after elimination of all significant intercompany balances and transactions, except for amounts required to be included under regulatory accounting standards to reflect the effect of such regulation.In this report, the term “utility” is used to describe our regulated gas distribution business, and the term “non-utility” is used to describe our gas storage business and other non-utility investments and business activities (see Note 4). Information presented in these interim consolidated financial statements is unaudited, but includes all material adjustments that management considers necessary for a fair statement of the results for each period reported including normal recurring accruals.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our 2010 Annual Report on Form 10-K (2010 Form 10-K).A significant part of our business is of a seasonal nature; therefore, results of operations for interim periods are not necessarily indicative of the results for a full year. Our significant accounting policies are described in Note 2 of the 2010 Form 10-K.There were no material changes to those accounting policies during the six months ended June 30, 2011, except for a change in the application of our accounting policy with respect to revenue recognition of the regulatory adjustment for income taxes paid and the recognition of pension expense under regulatory deferred accounting.For further discussion of this change in significant accounting policies and the impact of new accounting standards, see Note 2 below.We do not have any subsequent events to report. 6 Table of Contents 2.Significant Accounting Policies Update Industry Regulation In applying regulatory accounting principles, we capitalize or defer certain costs and revenues as regulatory assets and liabilities.At June 30, 2011 and 2010 and at December 31, 2010, the amounts deferred as regulatory assets and liabilities were as follows: Regulatory Assets June 30, June 30, December 31, Thousands Current: Unrealized loss on derivatives(1) $ $ $ Pension and other postretirement benefit liabilities(2) Other(3) Total current $ $ $ Non-current: Unrealized loss on derivatives(1) $ $ $ Income tax asset Pension and other postretirement benefit liabilities(2) Environmental costs(4) Other(3) Total non-current $ $ $ Regulatory Liabilities June 30, June 30, December 31, Thousands Current: Gas costs payable $ $ $ Unrealized gain on derivatives(1) Other(3) - Total current $ $ $ Non-current: Gas costs payable $ $ $ Unrealized gain on derivatives(1) Accrued asset removal costs Other(3) Total non-current $ $ $ Unrealized gain or loss on derivatives does not earn a rate of return or a carrying charge.These amounts are recoverable through utility rates as part of the Purchased Gas Adjustment mechanism when realized at settlement. Certain pension and other postretirement benefit liabilities of the utility are approved for regulatory deferral, including the approval of a pension cost balancing account to defer the effects of higher and lower pension expenses in future years.Such amounts are recoverable in rates, including an interest component, when recognized in pension expense or net periodic benefit cost (see Note 9). 7 Table of Contents Other primarily consists of deferrals and amortizations under other approved regulatory mechanisms.The accounts being amortized typically earn a rate of return or carrying charge. Environmental costs are related to certain utility sites that are approved for regulatory deferral.In Oregon we earn the utility’s authorized rate of return as a deferred carrying charge on deferred account balances. Revenue Recognition Utility and non-utility revenues, which are derived primarily from the sale, transportation or storage of natural gas, are recognized upon the delivery of gas commodity or service to customers.Since 2007, utility net operating revenues have also included the recognition of a regulatory adjustment for income taxes paid pursuant to a legislative rule (commonly referred to as SB 408) in effect for certain gas and electric utilities in Oregon.Under SB 408, we were required to automatically implement a rate refund, or a rate surcharge, to utility customers on an annual basis. The refund or surcharge amount was based on the difference between income taxes paid and income taxes authorized to be collected in customer rates. We recorded the refund, or surcharge, each quarter from 2007 through 2010 based on the annual amount to be recognized. However, on May 24, 2011, SB 408 was repealed when the Oregon Governor signed Senate Bill 967 (SB 967) into law.SB 967, requires utilities to eliminate amounts accrued under SB 408 for the 2010 and 2011 tax years, thereby denying recovery by NW Natural of the surcharge related to 2010, which resulted in a one-time pre-tax charge of $7.4 million (or 17 cents per share) in the second quarter of 2011.With respect to the first quarter of 2011, there was substantial uncertainty surrounding the continuation of the legal requirements of SB 408 as of March 31, 2011, and accordingly we did not record an accrual for the estimated refund or surcharge so no amounts were required to be written off for 2011. Pension Expense Net periodic pension cost consists of service costs, interest costs, the expected returns on plan assets, and the amortization of actuarial gains and losses.Effective January 1, 2011, we began deferring a portion of our net periodic pension cost to a regulatory account on the balance sheet pursuant to OPUC approval of to defer certain pension expenses above or below the amount set in rates.See Note 9 for further information.As of June 30, 2011, the total amount deferred was $2.7 million. New Accounting Standards Adopted Standards Fair Value Disclosures.In January 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance on new fair value measurements and disclosures.This guidance requires additional disclosures for fair value measurements that use significant assumptions not observable in active markets (i.e. level 3 valuations), including a rollforward schedule.These changes were effective for periods beginning after December 15, 2010; however, we elected to early adopt these disclosure requirements, as shown in Note 9 in our 2010 Form 10-K.The adoption of this standard did not have a material effect on our financial statement disclosures. Recent Accounting Pronouncements Fair Value Measurement. In May 2011, the FASB issued amendments to the authoritative guidance on fair value measurement.The amendments are primarily related to disclosure requirements, which go into effect for periods beginning after December 15, 2011.Early implementation is not allowed and we are currently assessing the impact on our financial statement disclosures. 8 Table of Contents Comprehensive Income. In June 2011, the FASB issued authoritative guidance on the presentation of comprehensive income within the financial statements.An entity can elect to present items of net income and other comprehensive income in one continuous statement — referred to as the statement of comprehensive income — or in two separate, but consecutive, statements. These changes are effective for periods beginning after December 15, 2011 and early implementation is not permitted.We intend to present net income and other comprehensive income in one continuous statement. 3. Earnings Per Share Basic earnings per share are computed using the weighted average number of common shares outstanding during each period presented.Diluted earnings per share are computed using the weighted average number of common shares outstanding plus the potential effects of the assumed exercise of stock options, and payment of estimated stock awards from other stock-based compensation plans that are outstanding, at the end of each period presented.Diluted earnings per share are calculated as follows: Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Net income $ Average common shares outstanding - basic Additional shares for stock-based compensation plans 54 72 54 68 Average common shares outstanding - diluted Earnings per share of common stock - basic $ Earnings per share of common stock - diluted $ For the three months ended June 30, 2011 and 2010, 8,946 and 5,052 common share equivalents, respectively, were excluded from the calculation of diluted earnings per share because the effect of these additional shares on the net income for both periods would have been anti-dilutive.For the six months ended June 30, 2011 and 2010, 3,883 and 1,364 common share equivalents, respectively, were excluded from the calculation of diluted earnings per share because the effect of these shares would have been anti-dilutive. 4. Segment Information We operate in two primary reportable business segments, local gas distribution and gas storage.We also have other investments and business activities not specifically related to one of these two reporting segments, which we aggregate and report as “other.”We refer to our local gas distribution business as the “utility,” and our “gas storage” and “other” business segments as “non-utility.” Our gas storage segment includes NWN Gas Storage, a wholly-owned subsidiary of NWN Energy, Gill Ranch, a wholly-owned subsidiary of NWN Gas Storage, the non-utility portion of our Mist underground storage facility in Oregon (Mist) and third-party optimization services. Our “other” segment includes NNG Financial and our equity investment in PGH which is pursuing development of the Palomar pipeline project.For further discussion of our segments, see Note 4 in our 2010 Form 10-K. 9 Table of Contents The following table presents summary financial information about the reportable segments for the three and six months ended June 30, 2011 and 2010.Inter-segment transactions were insignificant. Three Months Ended June 30, Non-Utility Thousands Utility Gas Storage Other Total Net operating revenues $ $ $ ) $ Depreciation and amortization - Income from operations ) Net income (loss) ) Net operating revenues $ $ $
